Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to the submission of September 27, 2022 which is in response to the office action mailed on July 1, 2022. Claims 1, 3-10, 12 and 15 are pending, of which claims 1, 5, 8, 10, 12 and 15 are elected and claims 3-4, 6-7 and 9 are withdrawn.
Note that the current action is not made final, because the grounds of rejection have been changed in light of applicant’s arguments with respect to the teachings of Barton.

Examiner Notes
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims below. Although the specified citations are representative teachings and are applied to the specific limitations within the claims, other passages, internally cited references, and figures may apply. In preparing a response, it is respectfully requested that, the applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by reference(s) or as disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka USPGPub 20140218806A1 (hereafter Ishizuka) in view of Harrison et al. USPGPub 2016/0109712 A1 (hereafter Harrison) and Barton et al. USPGPub 2018/0067317 A1 (hereafter Barton).
Regarding claim 1, Ishizuka teaches (Fig. 3 and Figs. 7a/b, Embodiment 3, table 5) “an eyepiece, comprising three or more lenses in order from side of an eye point toward side of an image (see Fig. 3, and Figs. 7a/b, Embodiment 3, table 5; see [0064-0068], [0110-0126] lenses from L4 through L1 are provided in order from side of an eye point e.g. E toward side of an image e.g. IS as shown in figure, and from table 5, surfaces 9 to 3. Note that the inclusion of lens L5 is not precluded by the claim given that it is an “eyepiece comprising three or more lenses”, not consisting of four lenses), 
the three or more lenses comprise a first lens (L4), a second lens (L3), a third lens (L2) and a fourth lens (L1) that are in order from the side of the eye point toward the side of the image (these lenses are in order from the eye point side to the image side. Note that lens L5 is not precluded by the claim because the claim does not recite that the three or more lenses consist of four lenses, nor does it recite “wherein the first lens is the lens of the eyepiece closest to the eyepoint side and each of the first, second, third and fourth lenses are adjacent to one another”, thus there is nothing in the claim that precludes the presence of a fifth lens closer to the eyepiece side than the claimed first lens), 
 the second lens and the third lens from the eye point configure a cemented lens (see Fig. 3, Lens 3 and Lens 2 in that order are cemented together or see Table 5, surfaces 5-6), 
the fourth lens closest to the side of the image is an aspherical lens (see Fig. 3, Lens 1 or see Table 1, lens 1 surfaces 4-5 are aspherical), wherein the following conditional expressions are satisfied,
ω′/(tan-1(h/L))≥2.2  (see [0119]  given 45 degrees, converted to radians is 0.785 rads., Figs. 5a/b given image height h=9.1, table 5 data from distance D surface 1 through 12, gives L=59.5, from which the expression ω′/(tan-1(h/L))=307.76 )  (1)
ω′≥0.698 (see [0119]  given 45 degrees, converted to radians is 0.785 rads.) (2) 
… f/(L-ER) < 0.97 (3) (from [0113] system f is 18.9, table 5 data from distance D surface 1 through 12, gives L of 59.5, from table 5, EP is 25, thus the quantity f/(L-ER) equals 0.55)
where “ω′” is a half value (radian) of a maximum field-of-view angle (see [0119]  given 45 degrees, converted to radians is 0.785 rads.), “h” is a maximum image height (Figs. 5a/b given image height h=e.g. 1), “L” is a distance from the eye point to the image, wherein the eye point corresponds to a position of a pupil of a viewer (table 5 data from distance D surface 1 through 12, gives L e.g. 59.5, gives 46.71), “f” is an effective focal distance (paragraph [0113] “F=18.9”), and “ER” is an eye relief (table 5 and paragraph [0119] “the eye relief is 25 mm”).”
However, Ishizuka does not specify whether the horizontal angle of view of 45 degrees is the full angle or the half angle. If it is the half angle, then Ishizuka anticipates claim 1 as explained above. In the case where horizontal angle of view of 45 degrees is the full angle, then claim 1 would also have been obvious as follows.
In the case where Ishizuka teaches the half value of a maximum field of view angle is 22.5 degrees, and thus 0.3925 radians, Ishizuka still teaches 
ω′/(tan-1(h/L))≥2.2  (see [0119]  given 45 degrees full angle, 22.5 degrees half angle, converted to radians is 0.3925 radians, Figs. 5a/b given image height h=9.1, table 5 data from distance D surface 1 through 12, gives L=59.5, from which the expression ω′/(tan-1(h/L))=153.88 )  (1).
However, Ishizuka fails to teach ω′≥0.698, instead teaching ω′=0.3925.
Harrison teaches “An eyepiece (Head-mounted display 100), comprising:                                           three or more lenses (paragraph [0098]: “Fresnel lens system 115 having a flat Fresnel lens 810 and two curved Fresnel lenses 815 and 820”) in order from a side of an eye point (in the order 820, 815 and 810 from the eyepoint side see paragraph [0098]: “light 835 that enters the user's eye”) toward a side of an image (image display system 110), wherein the three or more lenses comprise a first lens (820), a second lens (815), a third lens (810), … that are in order from the side of the eye point toward the side of the image, … and 
the following conditional expressions are satisfied:
ω′≥0.698 (paragraph [0101]: “The wide field of view can be greater than 100°, greater than 150°, or greater than 200°”, a field of view of 200° teaches a half value of a maximum field of view of at least 100° which is 1.74533 radians) … where “ω′” is a half value (radian) of a maximum field-of-view angle (paragraph [0101]: “The wide field of view can be greater than 100°, greater than 150°, or greater than 200°”, a field of view of 200° teaches a half value of a maximum field of view of at least 100°).”
Harrison further teaches (paragraph [0101]: “In addition to providing more information, the wide field of view allows the additional information may be processed by the user in a more natural manner, enabling better immersive and augmented reality experiences through a better match of the displayed images to physical reality.”
Ishizuka discloses the claimed invention except for ω′≥0.698. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose to make the eyepiece such that ω′≥0.698, such as ω′ ≥ 1.74533 radians as taught by Harrison since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case it would have been desirable to make the angle of view wider to create a more immersive display experience as taught by Harrison (paragraph [0101]).

However, Ishizuka fails to teach “0.78 < f/(L-ER)”
Barton teaches (Fig. 2A) an eyepiece (e.g. paragraph [0054]:“The optical system is designed in such a manner that an image is projected from a display directly into user's eye”), comprising: 
three or more lenses (112, 110, 108 and 106) in order from a side of an eye point (eye 12) toward a side of an image (display 104), wherein the three or more lenses comprise a first lens (112), a second lens (110), a third lens (108) and a fourth lens (106), wherein …  a cemented lens (108 and 106 are cemented, see Fig. 2A and paragraph [0075] “A first lens 106 and a second lens 108 can be combined to form a doublet”), the fourth lens closest to the side of the image is an aspherical lens (paragraph [0074]: “Each of the lens surfaces can be spherical, aspherical, or some combination of both.”), and the following conditional expressions are satisfied,
0.78 < f/(L - ER) < 0.97 (3) (paragraphs [0059]-[0066] TTL=3.23 mm, TTL/EFL=1.128 and ER=1.10 mm, thus L=4.33 mm, f=2.863 mm and the quantity f/(L-ER)=0.886) 
where … "L" is a distance from the eye point to the image (TTL), "f' is an effective focal distance (EFL), and "ER" is an eye relief (ER).”
Barton further teaches (paragraph [0073]): “To design such lenses with such requirements, multiple configurations of the optical axis are considered simultaneously during the optimization. Moreover, other parameters such as focal length, spot size, aberrations, eye relief, etc. are considered as well, where different weights or importance can be applied to various parameters while still catering to the eye box optimization to provide a sufficient eye box to a user. That is, optimization can be adjusted depending on desired optical/performance characteristics. For example, spot size may be slightly sacrificed for smaller TTL or vice versa, while still maintaining the desired eye box.”
As noted in MPEP §2144.05 (II)(A), it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

In the instant case, Ishizuka teaches f/(L-ER) < 0.97, specifically f/(L-ER) equals 0.55 and Barton teaches 0.78 < f/(L - ER) < 0.97, specifically f/(L-ER)=0.886.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize f, L and ER such that 0.78 < f/(L - ER) < 0.97 such as f/(L-ER)=0.886 as taught by Barton since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Furthermore one would have been motivated to optimize a combination of f, ER and L because Barton teaches that “To design such lenses with such requirements, multiple configurations of the optical axis are considered simultaneously during the optimization. Moreover, other parameters such as focal length, spot size, aberrations, eye relief, etc. are considered as well, where different weights or importance can be applied to various parameters while still catering to the eye box optimization to provide a sufficient eye box to a user. That is, optimization can be adjusted depending on desired optical/performance characteristics. For example, spot size may be slightly sacrificed for smaller TTL or vice versa, while still maintaining the desired eye box” (paragraph [0073]).

Claim 5, the Ishizuka-Harrison-Barton combination teaches invention of claim 1, and Ishizuka further teaches “wherein the second lens has a positive refractive power, and the third lens has a negative refractive power (see Fig 3, second lens e.g. L3 has a positive refractive power and data table 5, surfaces 6-7, gives an approximate focal length e.g. 19.34 which has a positive refractive power, and the third lens has a negative refractive power e.g. L2, and from data table 5, surfaces 5-6, gives an approximate focal length e.g. -11.39 which has a negative refractive power).
Claim 8, the Ishizuka-Harrison-Barton combination teaches invention of claim 1, and Ishizuka further teaches “wherein each of the first lens, the second lens, and the third lens has a refractive index is one of equal to or greater than 1.7 or greater respect to a d-line (see Fig. 3, and data table 5, first lens e.g. L4, the second lens e.g. L3, and the third lens e.g. L2 has a refractive index of 1.7 or greater, from the data table 3, surface 8-9 for L4 has a refractive index 1.7, for surfaces 6-7 for L3 has refractive index 1.9, and surfaces 5-6 for lens L2 has a refractive index 1.9).
Claim 10, the Ishizuka-Harrison-Barton combination teaches invention of claim 1, and Ishizuka further teaches “wherein a lens surface closest to the eye point in the three or more lenses has a convex shape (see Fig. 3, for first lens e.g. L4 closest to the eye point e.g. E has a convex shape surface and see data table 5, surfaces 8-9 for lens e.g. L4 is convex shape).”
Claim 12, the Ishizuka-Harrison-Barton combination teaches invention of claim 1, and Ishizuka further teaches “wherein the following conditional expression is further satisfied, 0.764<t′/L′ (from data table 5, the sum of thicknesses of surfaces 4, e.g. 2.9, surface 6, e.g. 3, surface 7 e.g. 9.3,  and surface 9 e.g. 5.2, give value e.g. 23.2, and from table 5, thickness from surfaces 1 to 9, e.g. 28.9, gives a value e.g. 0.802) (4) where “t” is a sum of center thicknesses of the respective three or more lenses, and “L’” is a distance from the lens surface closest to the eye point in the three or more lenses to the image.”
Independent claim 13, Ishizuka teaches “a display apparatus provided with an image display device and an eyepiece configured to enlarge an image displayed on the image display device (see Fig. 3, and Figs. 7a/b, Embodiment 3, table 5; see [0004]), wherein 
the eyepiece comprises three or more lenses in order from a side of an eye point toward a side of the image (see Fig. 3, and Figs. 7a/b, Embodiment 3, table 5; see [0064-0068], [0110-0126] Note - lenses from L4 through L1 are provided in order from side of an eye point e.g. E toward side of an image e.g. IS as shown in figure, and from table 5, surfaces 9 to 3), 
the three or more lenses comprise a first lens (L4), a second lens (L3), a third lens (L2) and a fourth lens (L1) that are in order from the side of the eye point toward the side of the image (these lenses are in order from the eye point side to the image side. Note that lens L5 is not precluded by the claim because the claim does not recite that the three or more lenses consist of four lenses, nor does it recite “wherein the first lens is the lens of the eyepiece closest to the eyepoint side and each of the first, second, third and fourth lenses are adjacent to one another”, thus there is nothing in the claim that precludes the presence of a fifth lens closer to the eyepiece side than the claimed first lens),  
the second lens and the third lens from the eye point configure a cemented lens (see Fig. 3, Lens 3 and Lens 2 in that order are cemented together or see Table 5, surfaces 5-6), 
the fourth lens closest to the side of the image is an aspherical lens (see Fig. 3, Lens 1 or see Table 1, lens 1 surfaces 4-5 are aspherical), and 
the following conditional expressions are satisfied,
ω′/(tan-1(h/L))≥2.2  (see [0119]  given 45 degrees, converted to radians is 0.785 rads., Figs. 5a/b given image height h=9.1, table 5 data from distance D surface 1 through 12, gives L=59.5, from which the expression ω′/(tan-1(h/L))=307.76 )  (1)
ω′≥0.698 (see [0119]  given 45 degrees, converted to radians is 0.785 rads.) (2) 
… f/(L-ER) < 0.97 (3) (from [0113] system f is 18.9, table 5 data from distance D surface 1 through 12, gives L of 59.5, from table 5, EP is 25, thus the quantity f/(L-ER) equals 0.55)
where “ω′” is a half value (radian) of a maximum field-of-view angle (see [0119]  given 45 degrees, converted to radians is 0.785 rads.), “h” is a maximum image height (Figs. 5a/b given image height h=e.g. 1), “L” is a distance from the eye point to the image, wherein the eye point corresponds to a position of a pupil of a viewer (table 5 data from distance D surface 1 through 12, gives L e.g. 59.5, gives 46.71), “f” is an effective focal distance (paragraph [0113] “F=18.9”), and “ER” is an eye relief (table 5 and paragraph [0119] “the eye relief is 25 mm”).”
However, Ishizuka does not specify whether the horizontal angle of view of 45 degrees is the full angle or the half angle. If it is the half angle, then Ishizuka anticipates claim 13 as explained above. In the case where horizontal angle of view of 45 degrees is the full angle, then claim 13 would also have been obvious as follows.
In the case where Ishizuka teaches the half value of a maximum field of view angle is 22.5 degrees, and thus 0.3925 radians, Ishizuka still teaches 
ω′/(tan-1(h/L))≥2.2  (see [0119]  given 45 degrees full angle, 22.5 degrees half angle, converted to radians is 0.3925 radians, Figs. 5a/b given image height h=9.1, table 5 data from distance D surface 1 through 12, gives L=59.5, from which the expression ω′/(tan-1(h/L))=153.88 )  (1).
However, Ishizuka fails to teach ω′≥0.698, instead teaching ω′=0.3925.
Harrison teaches “An eyepiece (Head-mounted display 100), comprising:                                           three or more lenses (paragraph [0098]: “Fresnel lens system 115 having a flat Fresnel lens 810 and two curved Fresnel lenses 815 and 820”) in order from a side of an eye point (in the order 820, 815 and 810 from the eyepoint side see paragraph [0098]: “light 835 that enters the user's eye”) toward a side of an image (image display system 110), wherein the three or more lenses comprise a first lens (820), a second lens (815), a third lens (810), … that are in order from the side of the eye point toward the side of the image, … and 
the following conditional expressions are satisfied:
ω′≥0.698 (paragraph [0101]: “The wide field of view can be greater than 100°, greater than 150°, or greater than 200°”, a field of view of 200° teaches a half value of a maximum field of view of at least 100° which is 1.74533 radians) … where “ω′” is a half value (radian) of a maximum field-of-view angle (paragraph [0101]: “The wide field of view can be greater than 100°, greater than 150°, or greater than 200°”, a field of view of 200° teaches a half value of a maximum field of view of at least 100°).”
Harrison further teaches (paragraph [0101]: “In addition to providing more information, the wide field of view allows the additional information may be processed by the user in a more natural manner, enabling better immersive and augmented reality experiences through a better match of the displayed images to physical reality.”
Ishizuka discloses the claimed invention except for ω′≥0.698. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose to make the eyepiece such that ω′≥0.698, such as ω′ ≥ 1.74533 radians as taught by Harrison since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case it would have been desirable to make the angle of view wider to create a more immersive display experience as taught by Harrison (paragraph [0101]).
However, Ishizuka fails to teach “0.78 < f/(L-ER)”
Barton teaches (Fig. 2A) A display apparatus (optical system 100), comprising: 
an image display device (display 104); and 
an eyepiece (e.g. paragraph [0054]:“The optical system is designed in such a manner that an image is projected from a display directly into user's eye”), comprising: 
three or more lenses (112, 110, 108 and 106) in order from a side of an eye point (eye 12) toward a side of an image (display 104), wherein the three or more lenses comprise a first lens (112), a second lens (110), a third lens (108) and a fourth lens (106), wherein …  a cemented lens (108 and 106 are cemented, see Fig. 2A and paragraph [0075] “A first lens 106 and a second lens 108 can be combined to form a doublet”), the fourth lens closest to the side of the image is an aspherical lens (paragraph [0074]: “Each of the lens surfaces can be spherical, aspherical, or some combination of both.”), and the following conditional expressions are satisfied,
0.78 < f/(L - ER) < 0.97 (3) (paragraphs [0059]-[0066] TTL=3.23 mm, TTL/EFL=1.128 and ER=1.10 mm, thus L=4.33 mm, f=2.863 mm and the quantity f/(L-ER)=0.886) 
where … "L" is a distance from the eye point to the image (TTL), "f' is an effective focal distance (EFL), and "ER" is an eye relief (ER).”
Barton further teaches (paragraph [0073]): “To design such lenses with such requirements, multiple configurations of the optical axis are considered simultaneously during the optimization. Moreover, other parameters such as focal length, spot size, aberrations, eye relief, etc. are considered as well, where different weights or importance can be applied to various parameters while still catering to the eye box optimization to provide a sufficient eye box to a user. That is, optimization can be adjusted depending on desired optical/performance characteristics. For example, spot size may be slightly sacrificed for smaller TTL or vice versa, while still maintaining the desired eye box.”
As noted in MPEP §2144.05 (II)(A), it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

In the instant case, Ishizuka teaches f/(L-ER) < 0.97, specifically f/(L-ER) equals 0.55 and Barton teaches 0.78 < f/(L - ER) < 0.97, specifically f/(L-ER)=0.886.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize f, L and ER such that 0.78 < f/(L - ER) < 0.97 such as f/(L-ER)=0.886 as taught by Barton since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Furthermore one would have been motivated to optimize a combination of f, ER and L because Barton teaches that “To design such lenses with such requirements, multiple configurations of the optical axis are considered simultaneously during the optimization. Moreover, other parameters such as focal length, spot size, aberrations, eye relief, etc. are considered as well, where different weights or importance can be applied to various parameters while still catering to the eye box optimization to provide a sufficient eye box to a user. That is, optimization can be adjusted depending on desired optical/performance characteristics. For example, spot size may be slightly sacrificed for smaller TTL or vice versa, while still maintaining the desired eye box” (paragraph [0073]).

Regarding claim 14, Ishizuka teaches (Fig. 3 and Figs. 7a/b, Embodiment 3, table 5) “an eyepiece, comprising three or more lenses in order from side of an eye point toward side of an image (see Fig. 3, and Figs. 7a/b, Embodiment 3, table 5; see [0064-0068], [0110-0126] lenses from L4 through L1 are provided in order from side of an eye point e.g. E toward side of an image e.g. IS as shown in figure, and from table 5, surfaces 9 to 3. Note that the inclusion of lens L5 is not precluded by the claim given that it is an “eyepiece comprising three or more lenses”, not consisting of four lenses), wherein at least two of the three or more lenses configure a cemented lens (see Fig. 3, Lens 3 and Lens 2 in that order are cemented together or see Table 5, surfaces 5-6), 
one of the three or more lenses is an aspherical lens (see Fig. 3, Lens 1 or see Table 1, lens 1 surfaces 4-5 are aspherical), and the following conditional expressions are satisfied,
ω′/(tan-1(h/L))≥2.2  (see [0119]  given 45 degrees, converted to radians is 0.785 rads., Figs. 5a/b given image height h=9.1, table 5 data from distance D surface 1 through 12, gives L=59.5, from which the expression ω′/(tan-1(h/L))=307.76 )  (1)
ω′≥0.698 (see [0119]  given 45 degrees, converted to radians is 0.785 rads.) (2) 
… f/(L-ER) < 0.97 (3) (from [0113] system f is 18.9, table 5 data from distance D surface 1 through 12, gives L of 59.5, from table 5, EP is 25, thus the quantity f/(L-ER) equals 0.55)
where “ω′” is a half value (radian) of a maximum field-of-view angle (see [0119]  given 45 degrees, converted to radians is 0.785 rads.), “h” is a maximum image height (Figs. 5a/b given image height h=e.g. 1), “L” is a distance from the eye point to the image, wherein the eye point corresponds to a position of a pupil of a viewer (table 5 data from distance D surface 1 through 12, gives L e.g. 59.5, gives 46.71), “f” is an effective focal distance (paragraph [0113] “F=18.9”), and “ER” is an eye relief (table 5 and paragraph [0119] “the eye relief is 25 mm”).”
However, Ishizuka does not specify whether the horizontal angle of view of 45 degrees is the full angle or the half angle. If it is the half angle, then Ishizuka anticipates claim 1 as explained above. In the case where horizontal angle of view of 45 degrees is the full angle, then claim 1 would also have been obvious as follows.
In the case where Ishizuka teaches the half value of a maximum field of view angle is 22.5 degrees, and thus 0.3925 radians, Ishizuka still teaches 
ω′/(tan-1(h/L))≥2.2  (see [0119]  given 45 degrees full angle, 22.5 degrees half angle, converted to radians is 0.3925 radians, Figs. 5a/b given image height h=9.1, table 5 data from distance D surface 1 through 12, gives L=59.5, from which the expression ω′/(tan-1(h/L))=153.88 )  (1).
However, Ishizuka fails to teach ω′≥0.698, instead teaching ω′=0.3925.
Harrison teaches “An eyepiece (Head-mounted display 100), comprising:                                           three or more lenses (paragraph [0098]: “Fresnel lens system 115 having a flat Fresnel lens 810 and two curved Fresnel lenses 815 and 820”) in order from a side of an eye point (in the order 820, 815 and 810 from the eyepoint side see paragraph [0098]: “light 835 that enters the user's eye”) toward a side of an image (image display system 110), wherein the three or more lenses comprise a first lens (820), a second lens (815), a third lens (810), … that are in order from the side of the eye point toward the side of the image, … and 
the following conditional expressions are satisfied:
ω′≥0.698 (paragraph [0101]: “The wide field of view can be greater than 100°, greater than 150°, or greater than 200°”, a field of view of 200° teaches a half value of a maximum field of view of at least 100° which is 1.74533 radians) … where “ω′” is a half value (radian) of a maximum field-of-view angle (paragraph [0101]: “The wide field of view can be greater than 100°, greater than 150°, or greater than 200°”, a field of view of 200° teaches a half value of a maximum field of view of at least 100°).”
Harrison further teaches (paragraph [0101]: “In addition to providing more information, the wide field of view allows the additional information may be processed by the user in a more natural manner, enabling better immersive and augmented reality experiences through a better match of the displayed images to physical reality.”
Ishizuka discloses the claimed invention except for ω′≥0.698. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose to make the eyepiece such that ω′≥0.698, such as ω′ ≥ 1.74533 radians as taught by Harrison since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case it would have been desirable to make the angle of view wider to create a more immersive display experience as taught by Harrison (paragraph [0101]).

However, Ishizuka fails to teach “0.78 < f/(L-ER)<0.97 (3)”
Barton teaches (Fig. 2A) an eyepiece (e.g. paragraph [0054]:“The optical system is designed in such a manner that an image is projected from a display directly into user's eye”), comprising: 
three or more lenses (112, 110, 108 and 106) in order from a side of an eye point (eye 12) toward a side of an image (display 104), wherein at least two of the three or more lenses configure a cemented lens (108 and 106 are cemented, see Fig. 2A and paragraph [0075] “A first lens 106 and a second lens 108 can be combined to form a doublet”), one of the three or more lenses is an aspherical lens (paragraph [0074]: “Each of the lens surfaces can be spherical, aspherical, or some combination of both.”), and the following conditional expressions are satisfied,
0.78 < f/(L - ER) < 0.97 (3) (paragraphs [0059]-[0066] TTL=3.23 mm, TTL/EFL=1.128 and ER=1.10 mm, thus L=4.33 mm, f=2.863 mm and the quantity f/(L-ER)=0.886) 
where … "L" is a distance from the eye point to the image (TTL), "f' is an effective focal distance (EFL), and "ER" is an eye relief (ER).”
Barton further teaches (paragraph [0073]): “To design such lenses with such requirements, multiple configurations of the optical axis are considered simultaneously during the optimization. Moreover, other parameters such as focal length, spot size, aberrations, eye relief, etc. are considered as well, where different weights or importance can be applied to various parameters while still catering to the eye box optimization to provide a sufficient eye box to a user. That is, optimization can be adjusted depending on desired optical/performance characteristics. For example, spot size may be slightly sacrificed for smaller TTL or vice versa, while still maintaining the desired eye box.”
As noted in MPEP §2144.05 (II)(A), it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

In the instant case, Ishizuka teaches f/(L-ER) < 0.97, specifically f/(L-ER) equals 0.55 and Barton teaches 0.78 < f/(L - ER) < 0.97, specifically f/(L-ER)=0.886.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize f, L and ER such that 0.78 < f/(L - ER) < 0.97 such as f/(L-ER)=0.886 as taught by Barton since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Furthermore one would have been motivated to optimize a combination of f, ER and L because Barton teaches that “To design such lenses with such requirements, multiple configurations of the optical axis are considered simultaneously during the optimization. Moreover, other parameters such as focal length, spot size, aberrations, eye relief, etc. are considered as well, where different weights or importance can be applied to various parameters while still catering to the eye box optimization to provide a sufficient eye box to a user. That is, optimization can be adjusted depending on desired optical/performance characteristics. For example, spot size may be slightly sacrificed for smaller TTL or vice versa, while still maintaining the desired eye box” (paragraph [0073]).
Regarding claim 15,  the Ishizuka-Harrison-Barton combination teaches “the eyepiece according to claim 1,” and Ishizuka teaches “wherein “f” is the effective focal distance that is smaller than (L-ER) (Ishizuka teaches [0113] system f is 18.9, table 5 data from distance D surface 1 through 12, gives L of 59.5, from table 5, ER is 25, thus (L-ER)=34.5. Therefore f=18.9 is less than (L-ER)=34.5.”
Likewise, Barton, as introduced and combined for claim 1 above, teaches paragraphs [0059]-[0066] TTL=3.23 mm, TTL/EFL=1.128 and ER=1.10 mm, thus L=4.33 mm, f=2.863 mm, and (L-ER)=3.23. Therefore f=2.863 is less than (L-ER)=3.23).”

Response to Arguments
Applicant’s arguments, see pages 8-9 of 14 of the applicant’s remarks, filed September 27, 2022, with respect to the rejections of claims 1, 13 and 14 under 35 USC § 103 as obvious over Ishizuka in view of Barton, that the examiner’s calculation of the quantities L and (L-ER) with respect to Barton have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of corrected calculations of these quantities as taught in Barton.
On pages 10-12 of the applicant’s remarks the applicant states that they will be traversing a possible taking of Official Notice with respect to the rejection of the limitation ω’≥0.698. It is unclear from theses arguments what statement within the rejection it is that Applicant thinks might have been a taking of Official Notice. Nothing cited from the Office Action in page 10 of 14 of the Applicant’s remarks could remotely be considered to be Official Notice, given that one is a statement regarding the teachings of the prior art, and the other is a explanation of relevant case law. However, the examiner’s best guess is that applicant meant to quote from the motivation and combination paragraph on page 5 of the previous office action: “In the instant case it would have been desirable to make the angle of view wider to create a more immersive display experience”. It should be noted that even if this is what the applicant meant, the traversal would be inadequate because it does not state why the noticed fact is not considered to be common knowledge. 
However, in the interest of compact prosecution, the prior art Harrison et al. USPGPub 2016/0109712 A1 is incorporated into the rejections of claims 1, 13 and 14. Harrison explicitly teaches in paragraph [0101]: “In addition to providing more information, the wide field of view allows the additional information may be processed by the user in a more natural manner, enabling better immersive and augmented reality experiences through a better match of the displayed images to physical reality,” which includes that motivation relied upon in the previous office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872